Name: Commission Regulation (EC) NoÃ 547/2006 of 3 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 4.4.2006 EN Official Journal of the European Union L 95/1 COMMISSION REGULATION (EC) No 547/2006 of 3 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 April 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 April 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 86,3 204 48,5 212 102,0 999 78,9 0707 00 05 052 106,1 204 40,5 628 155,5 999 100,7 0709 90 70 052 120,2 204 44,3 999 82,3 0805 10 20 052 67,6 204 39,0 212 48,8 220 41,5 400 58,7 624 65,8 999 53,6 0805 50 10 052 41,3 624 69,1 999 55,2 0808 10 80 388 78,8 400 118,3 404 101,5 508 81,9 512 74,9 524 73,0 528 83,1 720 110,4 804 123,0 999 93,9 0808 20 50 388 63,9 512 70,4 528 63,6 720 44,1 999 60,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.